I concur in the opinion affirming the judgment in this case. With reference to the eighth assignment of error, I desire to say that in my opinion the refusal of the trial court to give the special instruction to which that assignment relates was not error, for the reason that such instruction had the effect to take from the jury the issue of proximate cause, involved in the issue of contributory negligence, on the part of the deceased. Under the facts of this case, it was a question of fact for the determination of the jury as to whether the negligence on the part of the deceased, if there was such negligence, as specified in the requested issue, became a proximate cause of the death of the deceased. *Page 928